Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Carlson on 01/28/2022.
The application has been amended as follows: 
	Claim 1, lines 10-12 should be amended as follows:

	“for each of the first and second transistors, a circuit associated with the respective transistor comprises a first terminal connected to a drain of the respective transistor and a second terminal connected to the gate of the respective transistor, wherein the circuit is configured to electrically couple its first and second terminals when an absolute value of a voltage between the first terminal of the circuit and the first terminal of the other circuit is greater than or equal to an absolute value of a threshold of the circuit and the voltage has a same sign as the threshold.”
Claim 9, lines 7, the words “a transistor” should be – a fifth transistor –
Claim 9, lines 9-10, the words “the transistor” should be – the fifth transistor –
Claim 12 line 3, the words “a transistor” should be – a fifth transistor –

Claim 13 line 3, the words “the transistor” occur twice.  They both should be changed to – the fifth transistor –
Claim 14 lines 2-3, the words “the transistor” should be – the fifth transistor –
Claim 16, lines 13-15 should be amended as follows:
 “for each of the first and second transistors, a circuit associated with the respective transistor comprises a first terminal connected to a drain of the respective transistor and a second terminal connected to the gate of the respective transistor, wherein the circuit is configured to electrically couple its first and second terminals when an absolute value of a voltage between the first terminal of the circuit and the first terminal of the other circuit is greater than or equal to an absolute value of a threshold of the circuit and the voltage has a same sign as the threshold.”
Reasons for Allowance
Claims 1-20 are allowed.
	The following is an examiner’s reasons for allowance of claims 1 and 16: 
The prior art by Sells Patent No. US 8,614,874 discloses a device comprising a rectifying bridge comprising:
a first branch connected between first and second input nodes [Fig. 1, positive and negative inputs nodes of 101] of the bridge and comprising a third output node [Fig. 1, node 136] of the bridge ;
a second branch comprising first and second metal oxide semiconductor (MOS)

a first resistor connected between a gate of the first transistor and the second input node [Fig. 1, resistor 112 is connected between the gate of 139 and ground]; a second resistor connected between a gate of the second transistor and the first input node [Fig. 1, resistor 116 is connected between the gate of 104 and positive input node].
	However, the prior art does not disclose that for each of the first and second transistors, a circuit associated with the respective transistor comprises a first terminal connected to a drain of the respective transistor and a second terminal connected to the gate of the respective transistor, wherein the circuit is configured to electrically couple its first and second terminals when an absolute value of a voltage between the first terminal of the circuit and the first terminal of the other circuit is greater than or equal to an absolute value of a threshold of the circuit and the voltage has a same sign as the threshold.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836